Citation Nr: 1142224	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  09-01 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon

THE ISSUE

Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from March 1963 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an December 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in April 2011 for further development.  A review of the record shows that the RO has complied with all remand instructions by providing the Veteran with another VA examination and by issuing a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Bilateral knee disability was not manifested during the Veteran's active duty service or for many years thereafter, nor is bilateral knee disability otherwise related to such service.


CONCLUSION OF LAW

Bilateral knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  


Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in October 2008.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  

Duty to Assist

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran VA examinations in November 2008 and May 2011.  On a statement received in July 2011, the Veteran marked the appropriate line to indicate he had no other information or evidence to submit and to return his case to the Board for further appellate consideration as soon as possible.  Furthermore, in a statement received in August 2011, the Veteran reported that he was unable to obtain treatment records from one of his doctors-Dr. Delbert Remy.  All known and available records relevant to the issue on appeal has been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Laws and Regulations

The issue before the Board involves a claim of entitlement to service connection for bilateral knee disability.  In support of his claim, he submitted a statement received in December 2007, in which he noted that he was fit for military duty prior to entering service and that his induction examination did not show any knee problems.  He then noted that he was treated in service and that his discharge examination showed occasional pain in his elbow and knee joints.  

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).   

Analysis

Service treatment records show that in June 1966, the Veteran was seen for trouble with his right knee after fishing.  An x-ray was conducted in June 1966, and the radiologist found that the Veteran had normal knees.  A December 1966 service treatment record shows that he was in an automobile accident with contusions on his right hip and above his right knee.  It was noted that his x-rays were negative.  A February 1967 exit examination shows that the Veteran's lower extremities were clinically evaluated as abnormal.  It was noted in the physician's summary that the Veteran had occasional painful elbow and knee joints.  When a physician was consulted, he had stated that it was nothing significant.  In his contemporaneous medical history, the Veteran checked the appropriate box to confirm a past/current history of swollen/painful joints, but checked the appropriate box to deny a past/current history of "trick" or locked knee.  In the physician's summary, it was noted again that the Veteran had occasional painful elbow and knees, and that a physician stated that it was nothing significant.  

The Veteran was afforded a VA examination in November 2008.  After interviewing and examining the Veteran, and after reviewing the Veteran's claims file, the VA examiner found that the Veteran had age-related osteoarthritis degenerative joint disease; bilateral iliotibial band (ITB) tendonitis, bursitis and right retropatellar pain syndrome.  The VA examiner concluded that he was unable to determine origin, cause or relationship to service without resorting to speculation.

The Veteran was afforded another VA examination in May 2011.  After interviewing and examining the Veteran, and after reviewing his claims file, the VA examiner also found that it would be speculative to attribute the Veteran's age-related degenerative changes of his knees to service given the available information.  The VA examiner found no evidence of trauma, sprain or other injuries during military service.  And, he was unable to find evidence of significant impairment of activity or anatomical pathology during his military service. 

Although the VA examiner from May 2011 arrived at the same conclusion as the VA examiner from November 2008, the Board finds that the May 2011 VA medical opinion is adequate.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the VA examiner considered the Veteran's statements and referenced the Veteran's service treatment records.  Overall, it appears that he had considered all procurable and assembled data.  Id.  As noted by the Court:

Even when a VA medical examiner has obtained and considered all relevant and available information, there will nevertheless be instances in which the examiner is still unable to furnish the requested opinion.  There are limits to even the most current medical knowledge.  In certain cases, no medical expert can assess the likelihood that a condition was due to an in-service event or disease because information that could only have been collected in service, or soon thereafter, is missing, or the time for obtaining other information has passed.    

Id. at 391.

In a statement received in August 2011, the Veteran indicated that he wanted to clarify certain information.  The Veteran clarified that he had told the VA examiner that he had injured his knees while exercising, not because of his work duties in service.  He also clarified that he was unable to climb stairs without the use of hand rails.  He further noted that when he underwent an x-ray and examination by a Dr. Delbert Remy, he was told that due to his knees, he was a candidate for surgery.  The Veteran stated that he could not afford the procedure at the time, since he was self-employed.  

There is clear evidence that the Veteran now has bilateral knee disability described as arthritis.  There is also clear evidence that he was seen for knee complaints during service.  The determinative question is whether his current knee disability is causally related to the inservice knee complaints.  

Two medical examiners have described the arthritic changes as age-related.  This is significant in that it constitutes medical opinions that the current bilateral knee disability is related to a cause other than the Veteran's service some 40 years ago.  Both examiners had knowledge of the inservice knee complaints.  In fact, the August 2011 report details the complaints during service as well as a normal x-ray of the knees during service.  The implication of the August 2011 opinion is that the knee problems noted during service are not related to his current knee disability.  Again, the examiner described the degenerative changes as age-related. 

The Board has reviewed the Veteran's statements and acknowledges that the Veteran is competent to report symptoms of knee disability as well as continuing problems since service.  However, to the extent he is claiming a continuity of knee symptoms since service, the record includes certain evidence which diminishes his credibility in this regard.  

Post service treatment records show that he was first seen for bilateral knee disability many years after service.  While not determinative by itself, this lengthy period without complaint or treatment after service suggests that there has not been a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran's current statements regarding a continuity of symptoms are also inconsistent with his own actions over the years.  The Board notes that the Veteran had submitted a claim for VA benefits based on an unrelated disability  in May 1975.  Significantly, he did not mention his knees at that time.  This suggests that the Veteran did not believe he had ongoing bilateral knee disability related to his service at that time as the Board believes it reasonable to assume that the Veteran would have included a bilateral knee disability claim with his earlier claim.    It is also significant that a September 1975 VA examination associated with the claim did not include any complaints of knee disability.  

The Board also notes that when the Veteran filed a claim based on hearing loss and tinnitus in February 2007, he did not mention his knees.  He did not file his claim for the knees until later in 2007 after he had been furnished a copy of his service treatment records at his request.  

After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claim.  His failure to file a claim for his knees for many years after service argues against his current assertions of continuing knee problems since service in light of the fact that he did file another claim approximately 8 years after service for another disability.  There is also a medical opinion which effectively attributes the degenerative changes of the knees to age.  The examiner indicated that it would be speculative to attribute the disability to service because there was no evidence of trauma, sprain or other injuries during service.  In this regard, it is important to understand that the examiner did in fact note the knee complaints during service and that medical examination, including x-rays, did not result in a finding of knee disability at that time.  The examiner also reported the history of knee pain over the years as the Veteran related it at the examination.  The Veteran also reported twisting his knees during post-service employment.  The Board finds that the May 2011 opinion is supported by a rationale and based on a full and detailed review of the Veteran's history.  The preponderance of the evidence is against the Veteran's claim. 



ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


